DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments filed on April 12, 2022. 
Claims 1-15 are currently pending and have been examined. 
This action is made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-156850, filed on August 29, 2019.
Response to Amendments
	The 112 rejections of claims 8-9 have been withdrawn in accordance with the amendments to claim 8 clarifying the “aspect ratio.”
Response to Arguments
Applicant’s arguments, see reply pages 9-13, filed April 12, 2022, with respect to the rejection(s) of independent claim(s) 1, 8 and 10 under U.S.C. § 102 for claims 1 and 10 and U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 15 of copending Application No. 17/004094 (reference application). 
Double Patenting Claim Map
Claim
Reference Application 17/004094
Claim
Instant Application
1
A handling device comprising:
1
A handling device comprising:

a holding part that includes two or more supporting parts and is capable of holding an object by gripping the object with the two or more supporting parts;

a holder capable of holding an object;

A holder capable of holding an object is broader than the holding part of ‘094.

a calculation part configured to calculate a safety factor indicating safety of a state of the holding part holding the object; and

a calculator that calculates an estimated holding safety factor when the holder holds the object; and


a controller configured to cause the holding part to hold the object according to the safety factor.

a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator, 
5
further comprising:
a motion planning part configured to plan a motion method including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed
according to the safety factor, and

wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.

See reasoning in office action below chart–

‘094 plans a motion method that determines moving speed according to a safety factor.

the controller is configured to operate the holding part according to the motion method planned by the motion planning part.






2
wherein the calculation part is configured to calculate the safety factor according to a value related to an area of regions where the supporting part contacts the object and a distance between a reference position in the regions and a center of gravity of the object.
2
wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.

See reasoning in office action below chart– 

‘094 calculates a safety factor according to the contact area between the supporting parts and the object and a distance between a reference position in those regions and a center of gravity of the object. 




11
A control device comprising:
10
A control device comprising:

a calculation part that includes two or more supporting parts and is configured to calculate a safety factor indicating safety of a state in which a holding part that can hold an object holds the object by gripping the object with the two or more supporting parts; and

a calculator that calculates an estimated holding safety factor when a holder capable of holding an object holds the object; and

A holder capable of holding an object is broader than the holding part of ‘094.

a controller configured to cause the holding part to hold the object according to the safety factor.

a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator,
15
further comprising:
a motion planning part configured to plan a motion method including a moving
speed of the holding part, wherein the motion planning part is configured to determine the moving speed according to the safety factor, and

wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.

See reasoning in office action below chart–

‘094 plans a motion method that determines moving speed according to a safety factor.

the controller is configured to operate the holding part according to the motion method planned by the motion planning part.






12
wherein the calculation part is configured to calculate the safety factor according to a value related to an area of regions where the supporting part contacts the object and a distance between a reference position in the regions and a center of gravity of the object.
11
wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.

See reasoning in office action below chart– 

‘094 calculates a safety factor according to the contact area between the supporting parts and the object and a distance between a reference position in those regions and a center of gravity of the object.


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both direct toward a robotic handling device. The instant application’s claims 1-2 and 10-11 are nearly identical to co-pending application 17/004094 claims 1-2, 5, 11-12 and 15. Co-pending application ‘094 claims 1-2, 5, 11-12 and 15 disclose all of the instant application’s claims 1-2 and 10-11 as shown in the chart above. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the application to modify the instant application with co-pending application ‘094 teachings of controlling moving speed in accordance with a holding safety factor to account for different grasp situations in order to not drop the grasped object. 
It would have also been obvious to a person of ordinary skill in the art to calculate the holding safety factor with the contact region between the gripping tool and the object and a distance between the center of contact regions (reference position in the regions) and a center of gravity of the object in order to quantify the quality of the handling robot’s grip on the object. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculator that calculates…” in claim 1 and 10 and “an action planning unit that plans…” in claim 4 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Note that a part or all of the transport system 1 in the embodiments described above may be realized by a computer. In this case, the realization may be performed by recording a program for realizing this control function in a computer-readable recording medium and causing a computer system to read and execute the program recorded in this recording medium.” and “For example, the program may also be a program for causing a computer of the control device to execute a holding plan step of calculating…” [0180-0184]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190001508) in view of Saunders (US 20210178579).
Regarding Claim 1 (and similarly Claim 10), Li discloses:
A handling device comprising: a holder capable of holding an object; (“a robot provided with the gripper 1” [0184])
A control device (“The control unit 60” [0038])
a calculator that calculates an estimated holding safety factor when the holder holds the object; and (“The first function unit 110 calculates a grasp quality evaluation value Q” [0049])
a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator (“If the grasp quality evaluation value Q calculated by using all the fingers 10, 20, 30, and 40 that are in contact with the object, is equal to or larger than the threshold value Q.sub.lim, a control target value of each motor at least including a desired torque T.sub.des of the motor is calculated in order to use all of the fingers 10, 20, 30, and 40 for controlling object motion” [0050])
For the purposes of clarity, it is interpreted that the “holding safety factor” is used to determine the condition, or quality, of the grasping method used by the robot and if the grasp can be deemed successful (i.e. would not drop the held object during movement).
Li does not explicitly disclose changing the moving speed of the holder on the basis of the estimated holding safety factor. However, Saunders explicitly discloses:
wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor. (“For instance, when the object is light and the grip is good, the robotic gripper can be operated with more speed. By contrast, when the object is poorly gripped by the gripper and/or the object is heavy, it may be advantageous to operate the robotic gripper with less speed” [0105])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Saunders in order “to prevent the object from falling and/or to improve safety.” (Saunders [0105]).
Regarding Claim 15, Li also discloses:
A computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer (“the gripper control device including: a controller; and a memory storing a program…” [0006]) to function as the control device of claim 10. (See rejection of claim 1/10 above)

Claim(s) 2-3, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20190001508) in view of Saunders (US20210178579) as applied to independents claims 1 and 10, and further in view of Borst (Grasp Planning: How to Choose a Suitable Task Wrench Space, 2004, IDS).
Regarding Claim 2 (and similarly Claim 11), neither Li nor Saunders explicitly disclose calculating a holding safety factor on the basis of contact area information regarding an area where the holder and the object are in contact with one another. However, Borst explicitly discloses:
wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object (“Any force acting at a contact point on the object also creates a torque relative to a reference point r that can be arbitrarily chosen. Often the center of mass is used as that reference point to give it a physical meaning.” See accompanying torque equation. [A. The Grasp Wrench Space, Pg. 321])
Borst discloses using information related to grasp contact area and distance from the grasp contact points to the object’s center of gravity in order to determine a suitable task wrench space (quality grasping method). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Li and Saunders to include the teachings of Borst on considering contact relative to center of mass in order to effectively grasp an object.
Regarding Claim 3 (and similarly Claim 12), neither Li nor Saunders disclose calculating a holding safety factor on the basis of a numerical value obtained with values defining a pressure enabling adsorption (grasping force), a distance between a center of the contact surface of the holder and the object (grasp contact points), and the center of gravity of the grasped object. However, Borst discloses:
wherein the calculator calculates the estimated holding safety factor on the basis of a numerical value obtained by dividing a pressure enabling adsorption of a contact surface on which the holder and the object are in contact ((“The Grasp Wrench Space (GWS) should contain all wrenches that a given grasp can counterbalance by applying forces in its k contacts. This space can be composed from all k cone wrench spaces…” See equation (3). [A. The Grasp Wrench Space, Pg. 321] and “The wrenches that are expected to occur for a given task can be specified as a so-called Task Wrench Space (TWS).” [B. The Task Wrench Space, Pg. 321] – grasp force.) by a value indicating a stress obtained by dividing a distance between a center of the contact surface of the holder and the object and a center of gravity of the object (“The OWS should contain any wrench that can be created by a distribution of n disturbance forces acting anywhere on the surface of the object […] The OWS can again be composed of the union of cone wrench spaces…” See equation (4). [C. The Object Wrench Space, Pg. 321] – distance between grasp contact points. “For the general case, the “mass wrench space” (MWS) generated by gravity g acting in any direction in the center of mass (m) (dependent on the object rotation) …” See equation (5). [C. The Object Wrench Space, Pg. 321] – object center of gravity.) by a geometrical moment of inertia with the contact surface of the holder and the object set as a cross-section. 
Borst discloses using a combination of grasping force (pressure enabling adsorption), distance between grasp contact points and the object’s COG (distance between a center of the contact surface of the holder and a center of gravity of the object). While Borst is silent with respect to ‘considering a geometrical moment of inertia of the object,’ such limitations would have been obvious to one of ordinary skill in the art as the moment of inertia directly affects the forces experienced on the robot during movement and should be considered when choosing a suitable task wrench space. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Li and Saunders to include the teachings of Borst on considering contact relative to center of mass and the objects moment of inertia in order to effectively grasp and move an object.

Claim(s) 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20190001508) in view of Saunders (US20210178579) as applied to independents claims 1 and 10, and further in view of Nakamoto (US20190283251) in view of Matanya (Combined Grasp and Manipulation Planning as a Trajectory Optimization Problem, 2012, IDS).
Regarding Claim 4 (and similarly Claim 13), neither Li nor Saunders disclose an action planning unit that plans a motion route of the holder, and causing the holder to operate on the basis of the motion method planned by the action planning unit. However, Nakamoto discloses:
an action planning unit that plans a motion method including a motion route of the holder, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
the controller causes the holder to operate on the basis of the motion method planned by the action planning unit (See Fig. 5 planner 540 contained within control device 500)
Neither the combination of Li and Saunders nor Nakamoto disclose calculating a direction of contact distribution for a distribution on a contact surface on which the holder and the object are in contact, and causing the action planning unit to plan the motion method of the holder such that the estimated holding safety factor is equal to or greater than a target value on the basis of the direction of contact distribution calculated by the calculator. However, Matanya discloses:
wherein the calculator calculates a direction of contact distribution for a distribution on a contact surface on which the holder and the object are in contact, (“When the regions of high cost are ignored and “good” grasps are examined, namely those with the fingers on opposing sides of the object, more interesting task-related behavior is observed as the cost function reflects the subtleties of  the manipulation […] it can be seen where the control effort is more sensitive to contact location. Unsurprisingly, when high internal forces are required a great deal of control effort can be saved by improving the grasp. [III. Contact Placement Optimization, D. Planar Example, Pg. 588])
the controller causes the action planning unit to plan the motion method of the holder such that the estimated holding safety factor is equal to or greater than a target value on the basis of the direction of contact distribution calculated by the calculator, (“The solution to the combined trajectory and grasp location optimization problem (22) for the 2D object manipulation example of the previous section if graphically illustrated in Figure 5 […] the optimization solution has placed the trailing contact location in an offset position that allows it to push and rotate the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact location in parallel with the object path.” [IV. Manipulator Path Planning Optimization, E. Post-Grasp Optimization Example, Pg. 590])
Matanya discloses a solution (pushing and rotating the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact location in parallel with the object path) to successfully hold the object during movement. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Li and Saunders to include the teachings of Nakamoto on a planning unit that plans a motion method and a controller that operates the robot in accordance to the planned motion method and the teachings of Matanya on calculating a motion method for the robot that keeps the holding contact location in line with the object’s path in order to reduce control effort required by the robot.
	Regarding Claim 5, neither Li nor Saunders disclose planning a plurality of motion methods in advance and causing the holder to operate on the basis of the best motion method selected by the action planning unit. However, Nakamoto discloses:
wherein the action planning unit plans a plurality of motion methods in advance, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
the controller causes the holder to operate on the basis of the best motion method selected by the action planning unit (See Fig. 5 planner 540 contained within control device 500)
Neither the combination of Li and Saunders nor Nakamoto disclose selecting the best motion method capable of maintaining the highest estimated holding safety factor among the plurality of motion methods on the basis of the direction of contact distribution calculated by the calculator. However, Matanya discloses:
the controller causes the action planning unit to select the best motion method capable of maintaining the highest estimated holding safety factor among the plurality of motion methods on the basis of the direction of contact distribution calculated by the calculator (“The optimization solution has placed the trailing contact location in an offset position that allows it to push and rotate the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact locations in parallel with the object path.” [IV. Manipulator Path Planning Optimization, E. Post-Grasp Optimization Example, Pg. 590])
Matanya discloses an optimization solution that minimizes necessary frictional forces required to hold an object during movement (highest holding safety factor relative to other movement methods). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Nakamoto on a planning unit that plans a motion method and a controller that operates the robot in accordance to the planned motion method and the teachings of Matanya on using the best motion method that maintains a high holding safety factor in order to reduce control effort required by the robot.

Claim(s) 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20190001508) in view of Saunders (US20210178579) as applied to independents claims 1 and 10, and further in view of Nakamoto (US20190283251) in view of Amir (Task-relevant grasp selection: A joint solution to planning grasps and manipulative motion trajectories, 2016, IDS).
	Regarding Claim 6 (and similarly Claim 14), neither Li nor Saunders disclose planning a motion route information on a motion route of the holder. However, Nakamoto discloses:
an action planning unit that plans motion route information on a motion route of the holder, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
Neither the combination of Li and Saunders nor Nakamoto disclose calculating a holding method of the holder on the basis of the motion route information planned by the action planning unit and calculates the estimated holding safety factor for the holding method, and causing the holder to operate on the basis of the holding method calculated by the calculator such that the estimated holding safety factor is equal to or greater than a target value. However, Amir discloses:
wherein the calculator calculates a holding method of the holder on the basis of the motion route information planned by the action planning unit and calculates the estimated holding safety factor for the holding method, and (“Given an example of a successful grasp, the kernels can be computed. Consequently, a set of grasp candidates can be sampled from the kernels and the corresponding likelihood can be computed using eq. (3). Hence, this model provides us with a space of possible grasp solutions and the corresponding likelihood.” [II. Learning and Generation of Grasps for Arbitrarily Shaped Objects, Pg. 909] and “We are interested in manipulability that expresses the manipulation capability of the robotic arm along the corresponding object trajectory […] we are interested to select a grasp candidate which not only maximizes the grasp likelihood based on a demonstration and local object shape, but also results in a higher task-relevant manipulability.” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
the controller causes the holder to operate on the basis of the holding method calculated by the calculator such that the estimated holding safety factor is equal to or greater than a target value (“Then, the corresponding manipulability along the trajectory […] is computed using eq. (15). The computed manipulability is then used to find the optimal grasp poses by eq. (16).” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
Amir discloses using a grasp that maximizes grasp success rate and improves task-relevant manipulability (high holding safety factor relative to other methods and poses). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Li and Saunders to include the teachings of Nakamoto on a planning unit that plans a motion method and the teachings of Amir on calculating holding methods and their respective success likelihoods and controlling the robot in accordance to the most successful holding method in order to reduce control effort required by the robot.
	Regarding Claim 7, neither Li nor Saunders disclose planning a plurality of types of motion route information in advance. However, Nakamoto discloses:
wherein the action planning unit plans a plurality of types of motion route information in advance, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
Neither the combination of Li and Saunders nor Nakamoto disclose calculating a plurality of holding methods of the holder on the basis of the plurality of types of motion route information planned by the action planning unit in advance and calculates the estimated holding safety factor for the plurality of holding method, and causing the holder to operate on the basis of the best holding method capable of maintaining the highest estimated holding safety factor among the plurality of holding methods calculated by the calculator. However, Amir discloses:
the calculator calculates a plurality of holding methods of the holder on the basis of the plurality of types of motion route information planned by the action planning unit in advance and calculates the estimated holding safety factor for the plurality of holding methods, and (“Given an example of a successful grasp, the kernels can be computed. Consequently, a set of grasp candidates can be sampled from the kernels and the corresponding likelihood can be computed using eq. (3). Hence, this model provides us with a space of possible grasp solutions and the corresponding likelihood.” [II. Learning and Generation of Grasps for Arbitrarily Shaped Objects, Pg. 909] and “We are interested in manipulability that expresses the manipulation capability of the robotic arm along the corresponding object trajectory […] we are interested to select a grasp candidate which not only maximizes the grasp likelihood based on a demonstration and local object shape, but also results in a higher task-relevant manipulability.” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
the controller causes the holder to operate on the basis of the best holding method capable of maintaining the highest estimated holding safety factor among the plurality of holding methods calculated by the calculator (“The computed manipulability is then used to find the optimal grasp poses by eq. (16).” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
Amir discloses using a grasp that maximizes grasp success rate and improves task-relevant manipulability (high holding safety factor relative to other methods and poses). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Nakamoto on a planning unit that plans a motion method and the teachings of Amir on calculating holding methods and their respective success likelihoods and controlling the robot in accordance to the most successful holding method in order to reduce control effort required by the robot.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20190001508) in view of Zevenbergen (US-9205558).
	Regarding Claim 8, Li discloses:
A handling device comprising: a holder capable of holding an object; and (“a robot provided with the gripper 1” [0184])
Li fails to disclose controlling, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction. However, Zevenbergen discloses:
a controller that controls, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction, (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory that won't cause the gripper to drop the object.” See Col. 18, Lines 41-67 & Col. 19, Lines 1-5) in the contact area, in the aspect ratio, a length of the contact area corresponds to a length in a direction with a largest spread degree in the distribution on the contact surface, and (FIG. 4A, length of contact area is the length measured from suction cup 408 to 420) a width of the contact area corresponds to a length in the direction with a smallest spread degree in the distribution on the contact surface as a direction orthogonal to a longitudinal direction of the length. (FIG. 4A, width of contact area is the length measured from suction cup 406 to 408)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
	Regarding Claim 9, Li does not disclose a holding surface for holding the object, setting a reference axis associated with the specific distribution direction on the holding surface, and controlling the operation of the holder on the basis of the reference axis. However, Zevenbergen discloses:
wherein the holder has a holding surface for holding the object, and (“A robotic manipulator (e.g., a robotic arm) may be equipped with such a gripper in order to pick up and/or move objects, such as boxes.” See Col. 3, Lines 11-23)
the controller sets a reference axis associated with the specific distribution direction on the holding surface, and controls the operation of the holder on the basis of the reference axis (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory that won't cause the gripper to drop the object.” See Col. 18, Lines 41-67 and Col. 19, Lines 1-5)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664